office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 ------------- scaf-138481-04 uilc date date to associate area_counsel salt lake city small_business self-employed from ashton p trice branch chief administrative provisions judicial practice branch procedure administration subject proper treatment of zero returns filed with a claim of nunc_pro_tunc status this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 frivolous_return should the irs treat zero returns claiming nunc_pro_tunc status as frivolous and subject_to the penalty under sec_6702 valid and processible return should the irs treat these returns as valid for purposes of processing false_or_fraudulent_return do the returns qualify as false or fraudulent_returns such that the irs could apply the unlimited statute_of_limitations on assessment found in sec_6501 conclusion sec_1 frivolous_return we agree with your conclusion that the service may treat these zero returns as frivolous for purposes of sec_6702 valid and processible return scaf-138481-04 although most circuits hold that zero returns are invalid we cannot provide a general ruling that all such returns are invalid because we must contend with the decision in long and because the validity of a return is based on all facts and circumstances the nunc_pro_tunc phrase handwritten or stamped onto a return has no legal effect on the validity of a return outside of the ninth circuit zero returns with nunc_pro_tunc language that fail to meet the substantial compliance standard are invalid and do not trigger the application of the limitations_period on assessment good tax_administration however calls for the service to treat all zero returns as if they were valid unless the ninth circuit’s position in long is reversed false_or_fraudulent_return because the determination of whether a taxpayer filed a false_or_fraudulent_return with the intent to evade tax is a subjective determination the service must determine whether the unlimited period of limitations in sec_6501 would apply on a case- by-case basis facts the facts as described in your date memorandum indicate that the frivolous_return program in ogden provided to the associate area_counsel in salt lake city five sample form sec_1040 filed by taxpayers for various tax years three of the sample returns lacked the second page of the form_1040 each of the returns contained the words nunc-pro-tunc on some portion of the filed documents the words nunc-pro- tunc were stamped on two of the returns and handwritten on the other three all of the returns contained entries of zeros or no data except for the line entries involving withholding and refunds no forms w-2 were attached to the sample returns one of the returns requested a refund but showed no withholding law and analysi sec_1 frivolous_return we agree with your analysis of the frivolous_return issue valid and processible return sec_6001 of the internal_revenue_code code provides that every person who is liable for any federal tax shall make appropriate returns and comply with all applicable rules and regulations sec_6011 of the code mandates that any person liable for any federal tax shall make a return or statement according to the forms and regulations prescribed by the secretary as further provided in that section such returns or statements shall include the information required by such forms or regulations sec_6012 of the code sets out specifically which individuals are required to file returns of income and which are exempt sec_1_6012-1 prescribes form_1040 as the form for making the income_tax return required of an individual furthermore sec_6065 directs that except as provided by the secretary any return a nunc_pro_tunc scaf-138481-04 required to be made under the code or regulations shall be verified by a written declaration that is made under the penalties of perjury sec_6501 of the code provides that with some exceptions the period of limitations on assessment of tax ends three years after the return is filed sec_6501 provides that where a taxpayer does not file a return assessment or collection without assessment may begin at any time where a taxpayer files a return without requisite information leaves some fields blank enters zeros and writes nunc_pro_tunc on the face of the return the issue arises whether such a return is a valid_return so that the service must assess within three years of the return’s filing or whether the return is invalid such that no return has been filed and under sec_6501 the service may assess against a taxpayer at any time nunc_pro_tunc is a latin phrase which means now for then black’s law dictionary provides that this phrase applies to a cts allowed to be done after the time when they should be done with a retroactive effect ie with the same effect as if regularly done nunc_pro_tunc entry is an entry made now of something actually previously done to have effect of former date office being not to supply omitted action but to supply omission in record of action really had but omitted through inadvertence or mistake black’s law dictionary 6th ed the leading case raising the issue of altered returns and their validity is 82_tc_766 aff’d per curiam 793_f2d_139 6th cir in that case the taxpayer made a number of significant alterations to the form_1040 for example the taxpayer crossed out income on a number of return lines and inserted gain on some lines and receipts on others he replaced the phrase employee_business_expense attach form with non-taxable income the tax_court held that the alterations made the taxpayer’s filing a nullity the court stated the statutory grant of authority to the treasury requires that taxpayers make a return or statement according to the forms and regulations prescribed by the secretary_of_the_treasury these regulations mandate the use of the proper official form except as noted below the u s supreme court in the case of 321_us_219 has recognized this mandate in stating congress has given discretion to the commissioner to prescribe by regulation forms of returns and has made it the duty_of the taxpayer to comply it thus implements the system of self assessment which is so largely the basis of our american scheme of income_taxation the purpose is not alone to get tax information in some form but also to get it with such uniformity completeness and arrangement that the physical task of handling and verifying returns may be readily accomplished u s pincite emphasis added scaf-138481-04 id pincite footnote omitted the addition of the phrase nunc_pro_tunc is an alteration to a return but does not cause the return to be treated as a nullity because in contrast with beard this was the only alteration made to the returns the words nunc_pro_tunc added to a return signal a taxpayer’s willingness to challenge the service’s authority to tax these words however do not convey any legal meaning and can be ignored in determining the return’s validity although we are not told the exact location of the words nunc_pro_tunc on the returns even if the words had been placed on the jurat this simple alteration of the jurat would not invalidate the taxpayer’s signature compare 114_tc_136 and mccormick v peterson ustc cch e d n y acq c b xix writing under protest above the signature line on a jurat does not invalidate the taxpayer’s return with 627_f2d_830 7th cir striking or obliterating the jurat on a return negates the requirement that a return must be signed under penalties of perjury therefore such return is not a valid_return because the addition of nunc_pro_tunc does not have any legal effect on the return we are left with the issue of whether returns with omissions zeros and missing second pages of form sec_1040 are valid returns with zeros or missing information are generally known as zero returns typically such taxpayers attach forms w-2 and fill in the form_1040 except for the withholding and refund lines with zeros we note that the sample returns did not have the forms w-2 attached b zero returns it has been common to refer to zero returns as processible frivolous and valid or invalid to provide a comprehensive response to your question it is best to consider each one of these terms in isolation as they present three distinct legal issues the term processible form is defined by statute sec_6611 of the code provides that for purposes of determining when interest begins to accrue on an overpayment a return is treated as filed only after it was filed in processible form sec_6611 a return is in processible form if a the return is filed on a permitted form and b the return contains i the taxpayer’s name address and identifying number and the required signature and ii sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return sec_6611 returns with zeros blank spaces and or missing second pages of the form_1040 are not processible within the meaning of this section because they fail to provide sufficient required information whether on the return or on i processible iii valid ii frivolous scaf-138481-04 required attachments to permit the mathematical verification of tax_liability shown on the return sec_6611 whether a zero return is a frivolous_return for purposes of sec_6702 is discussed in depth in a recently issued revenue_ruling revrul_2004_34 2004_12_irb_619 provides that taxpayers cannot use zero returns to avoid or evade federal_income_tax liability moreover the ruling clearly states that t he zero return position has no merit and is frivolous id in addition to the frivolous_return penalty under sec_6702 the ruling provides that the taxpayers filing such returns may be subject_to penalties as provided in sec_6662 sec_6663 sec_6673 and other applicable provisions the code is silent on the issue of what constitutes a valid_return for purposes of statute_of_limitations and various penalties under the code this issue however has been extensively litigated beard is the leading authority on tax_return validity it sets out a four-prong test to determine whether a return is valid first the return must provide sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury beard t c pincite in applying this test also known as the substantial compliance standard we must take into consideration all facts and circumstances the majority of courts have held that returns with all zeros fail to meet the substantial compliance standard because such returns fail to provide sufficient data to calculate tax_liability and or do not present an honest and reasonable attempt to satisfy the requirements of the tax law in 618_f2d_280 5th cir the court held that returns containing nothing but zeros and constitutional objections plainly did not purport to disclose the required information in 638_f2d_182 10th cir the tenth circuit reached the same result holding that a zero return did not reflect income see also taylor v united_states a f t r 2d ria d c cir holding a zero return did not contain sufficient data to allow calculation of tax and was not an honest and reasonable attempt to satisfy the requirements of the tax law see also 120_tc_163 filing of a zero return does not constitute an honest and reasonable attempt to supply the information required by the code furthermore when it is apparent that the taxpayer failed to file forms accurately disclosing income the taxpayer can be charged with the criminal offense of failure_to_file a return under sec_7203 627_f2d_830 7th cir the scaf-138481-04 court further stated that i n the tax protestor cases it is obvious that there is no honest and genuine’ attempt to meet the requirements of the code in our self-reporting tax system the government should not be forced to accept as a return a document which plainly is not intended to give the required information id pincite in 738_f2d_157 6th cir per curiam the court upheld a taxpayer’s criminal conviction where the taxpayer filled in each of the blank spaces on the form_1040 with zeros the court held that the taxpayer failed to include any information upon which tax could be calculated and therefore such a document could not be rationally construed as a return id pincite in upholding mosel’s conviction the court agreed with the positions taken by the courts in seventh and fifth circuits while expressly rejecting the position taken by the ninth circuit in 618_f2d_74 9th cir in long reversing the district court’s decision the ninth circuit held that a zero return is a valid_return because it contained information related to the taxpayers income from which the tax could have been computed id pincite in its ruling the court adopted the test articulated in 426_f2d_519 10th cir the tenth circuit in porth held that the code requires disclosure of information relating to the taxpayer's income from which the tax can be computed id filing a return with only the taxpayer’s name and reference to various constitutional provisions challenging the tax_return filing requirement is a nullity because such a return is completely devoid of information concerning taxpayer’s income as required by the regulations of the irs in reaching its conclusion the ninth circuit stated the i r s could calculate assessments from long’s string of zeros just as it could if long had entered other numbers the resulting assessments might not reflect long’s actual tax_liability but some computation was possible in this respect the circumstances here differ from those in porth and similar cases in which defendants failed to complete tax forms or left them blank nothing can be calculated from a blank but a zero like other figures has significance a return containing false or misleading figures is still a return false figures convey false information but they convey information long f 2d pincite although the ninth circuit reaffirmed long in 925_f2d_356 9th cir most courts have criticized and refused to follow long see 738_f2d_157 6th cir the tenth circuit upon which the long court relied has expressly rejected long in rickman f 2d pincite the disagreement with long has been expressly stated in taylor v united_states a f t r 2d ria d c cir holding in long is decidedly a minority view and with which this court disagrees see also 120_tc_163 stating that the holding in long represents the minority view the tax_court refused to follow it in cabirac the tax_court concluded that a zero return is an invalid return because the scaf-138481-04 taxpayer did not make an honest and reasonable attempt to supply the information required by the internal_revenue_code id pincite the holding in long was also rejected in 727_f2d_681 8th cir when the eighth circuit held that a document did not meet the substantial compliance standard and was therefore not a return where the only tax_liability was zero and the taxpayer provided no other financial information the court stated that the service should not have to accept on faith the taxpayer's assertions regarding taxable_income or tax_liability without knowledge of circumstances regarding among other things gross_income received or deductions claimed id pincite the court determined that the taxpayer's assertions that he had zero income did not inform the service of his gross_income or from where his income was derived and that the service could not verify the taxpayer's computations id pincite as a result the court held the document was not a return and that taxpayers should provide all information requested by the service which is not subject_to a valid constitutional or legal privilege although the ninth circuit’s position is not congruent with the rest of the circuits until long is overruled we must respect it in our opinion the unusual facts in long make its holding absent similar facts questionable in long the court overturned a taxpayer’s criminal conviction of willful failure_to_file income_tax returns in his defense the taxpayer asserted that he had filed tax returns on which he inserted zeros for exemptions income_tax and tax withheld as the court noted for the years in litigation however it was the service’s practice not to keep records of taxpayer’s filings if the returns contained zeros in reversing the taxpayer’s conviction the court stated that the service failed to establish that the taxpayer willfully failed to file tax returns because the government was unable to prove that defendant had not filed forms filled in with zeros despite the overwhelming authority indicating that zero returns fail the substantial compliance test we are not prepared to change our opinion that the service should treat zero returns that are properly signed under penalties of perjury as valid by treating zero returns as valid and processing1 them in a timely manner the opportunity to challenge the taxpayer’s position and assess taxpayer for additional tax remains open within the applicable statute_of_limitations on the other hand treating a zero return as invalid and not processing it may result in a loss of an opportunity to assess additional tax if the three-year statute_of_limitations expires the taxpayer later challenges the service’s determination and a court that finds that the return was valid treating zero returns as valid facilitates uniform application of the law and avoids a need to treat returns from the ninth circuit differently administratively uniformity is desirable because the service can avoid making fact specific legal determination as to the validity of each return and guessing the jurisdiction of potential litigation processing in this context means that the returns should be retained treated as valid and processed in other words the returns should not be rejected generally however no refunds should be made from these returns nor should interest be paid until the return is processible within the meaning of sec_6611 see the discussion of processible above scaf-138481-04 furthermore additional time for assessment may be allowed under sec_6501 and e the facts as presented to us indicate that there might be a number of different types of returns at issue we are given only a summary of the five returns referred to you from the frivolous_return program in ogden because we lack specific facts with respect to each of the five returns we cannot make a determination as to the validity of any of them the words nunc_pro_tunc however have no effect on the validity or processibility of a return you state that some of the filed returns were missing the second page of the form_1040 clearly such returns completely fail to provide the service with any information upon which tax_liability can be computed moreover they would fail even under long because they are not signed under penalties of perjury it is clearly the law that where a taxpayer leaves the form_1040 blank with or without proper verification the taxpayer’s filing is a nullity as such it does not satisfy the requirements to start the running of the statute_of_limitations on the other hand returns with all zeros that are properly signed should be processed and treated as valid until the split in circuits is resolved we would like to suggest that you identify zero return cases with desirable facts to litigate in the ninth circuit meanwhile the service should process the arguably valid zero returns that taxpayers sign with proper jurats the service should keep records of such returns and any attachments false_or_fraudulent_return as a general matter we do not recommend relying on an unlimited statute_of_limitations in these cases sec_6501 allows the service to assess tax at any time in the case of either a false_or_fraudulent_return with the intent to evade tax whether a particular taxpayer had the requisite intent to evade tax is a subjective determination and must be made on a case-by-case basis because of the subjective nature of the intent to evade tax language in the definition of fraud see eg 743_f2d_309 5th cir aff’g tcmemo_1984_25 fraud is never imputed or presumed a court should not find fraud where the evidence shows at most only suspicion we recommend that other options be explored before relying on an unlimited period of limitations further development of individual cases may lead to information suggestive of fraud however and in such cases we agree that application of the extended period is appropriate this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
